Per Curiam. Appellants Joseph Miner and Ronald Harden, who are in the custody of the Arkansas Department of Correction as a result of multiple felony convictions, filed a joint pro se petition for writ of mandamus and declaratory judgment against persons employed in the Records Office of the Arkansas Department of Correction and a prison warden, contending that their parole eligibility dates had been miscalculated. The petition was denied, and the record has been lodged in this court on appeal. Appellants now seek leave to file a handwritten appellants’ brief and an extension of time to file the brief. They further state that they are unable to provide seventeen copies of the appellants’ brief as required by our rules.  There is no absolute right to file a handwritten brief on appeal. See Green v. State, 277 Ark. 129, 639 S.W.2d 512 (1982). We have held, however, that if the pro se appellant makes a substantial showing that he is entitled to relief and that he does not have access to a typewriter, we will accept a legible handwritten brief. Glick v. Lockhart, 288 Ark. 417, 706 S.W.2d 178 (1986); see also Howard v. Lockhart, 300 Ark. 144, 777 S.W.2d 223 (1989) and Hayes v. Lockhart, 288 Ark. 419, 706 S.W.2d 179 (1986). We have adopted a similar practice with respect to appointment of counsel in civil and pro se post-conviction criminal appeals. See Virgin v. Lockhart, 288 Ark. 92, 702 S.W.2d 9 (1986).  As the appellants here state in conclusory fashion that the appeal has merit with no showing that there is substantial merit to the appeal, the request to file a handwritten brief is denied. The date for filing the appellant’s brief is extended to thirty days from the date of this opinion. Motion denied in part and granted in part.